Case 4:15-cr-00129-MAC-CAN Document 700 Filed 10/30/20 Page 1 of 3 PageID #: 3838




   UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                         §
                                                   §
  versus                                           §    CASE NO. 4:15-CR-129(6)
                                                   §
  TYRON DESHAN FORMAN                              §

                                  MEMORANDUM AND ORDER

           Pending before the court is Defendant Tyron Deshan Forman’s (“Forman”) Motion to

  Appoint Counsel (#697), wherein he requests that the court appoint counsel to assist him with

  pursuing a motion for compassionate release. Having considered the motion, the record, and the

  applicable law, the court is of the opinion that the motion should be DENIED.

           Forman’s offense of conviction stems from a drug trafficking conspiracy involving 114

  grams of cocaine base and 14 grams of cocaine. On October 11, 2016, Forman was named in a

  one-count Information charging him with Conspiracy to Manufacture or Distribute or Possess With

  Intent to Manufacture or Distribute Cocaine, Cocaine Base (“Crack”), in violation of 21 U.S.C.

  § 846. Subsequently, on October 12, 2016, Forman pleaded guilty to the offense pursuant to a

  non-binding plea agreement. On May 9, 2017, the court sentenced Forman to 115 months’

  imprisonment, followed by a five-year term of supervised release. Forman is currently housed

  at the United States Penitentiary Beaumont, located in Beaumont, Texas. His projected release

  date is October 24, 2025.

           Forman seeks the appointment of counsel to assist him in filing a motion for compassionate

  release under 18 U.S.C. § 3582(c)(1)(A)(i). There is no constitutional right to appointed counsel

  in post-conviction proceedings. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“The right

  to appointed counsel extends to the first appeal of right, and no further.”); see Garza v. Idaho,
Case 4:15-cr-00129-MAC-CAN Document 700 Filed 10/30/20 Page 2 of 3 PageID #: 3839




  ___ U.S. ___, 139 S. Ct. 738, 749 (2019); McCleskey v. Zant, 499 U.S. 467, 494-95 (1991);

  Whitaker v. Collier, 862 F.3d 490, 501 (5th Cir. 2017), cert. denied, 138 S. Ct. 1172 (2018); In

  re Sepulvado, 707 F.3d 550, 554 (5th Cir.), cert. denied, 571 U.S. 952 (2013).

         The court, however, may, in the interest of justice, appoint counsel to assist a defendant

  in the pursuit of post-conviction relief where a defendant has raised nonfrivolous claims with

  factually and/or legally complex issues. See United States v. Whitebird, 55 F.3d 1007, 1011 (5th

  Cir. 1995) (“After [a defendant’s first appeal], the decision whether to appoint counsel rests in the

  discretion of the district court.”).

         The exercise of discretion in this area is guided . . . by certain basic principles.
         When applying this standard and exercising its discretion in this field, the court
         should determine both whether the petition presents significant legal issues, and if
         the appointment of counsel will benefit the petitioner and the court in addressing
         this claim.

  United States v. Molina-Flores, No. 3:16-CR-130-N (19), 2018 WL 10050316, at *2 (N.D. Tex.

  Feb. 13, 2018) (quoting Jackson v. Coleman, No. 3:11-cv-1837, 2012 WL 4504485, at *4 (M.D.

  Pa. Oct. 2, 2012)); see Scoggins v. MacEachern, No. 04-10814-PBS, 2010 WL 3169416, at *1

  (D. Mass. Aug. 10, 2010) (“In order to obtain appointed counsel, ‘an indigent litigant must

  demonstrate exceptional circumstances in his or her case to justify the appointment of counsel.’

  The rare cases warranting appointment of counsel in the interests of justice typically involve

  nonfrivolous claims with factually and/or legally complex issues and a petitioner who is severely

  hampered in his ability to investigate the facts.” (quoting Cookish v. Cunningham, 787 F.2d 1,

  2 (1st Cir. 1986))).

         Forman is not entitled to the appointment of counsel to assist him with seeking

  compassionate release under 18 U.S.C. § 3582. See Finley, 481 U.S. at 555; Whitebird, 55 F.3d


                                                   2
Case 4:15-cr-00129-MAC-CAN Document 700 Filed 10/30/20 Page 3 of 3 PageID #: 3840




  at 1010-11 (declining to recognize constitutional or statutory right to assistance of counsel in

  bringing § 3582(c)(2) motion for sentence reduction); United States v. Vasquez, No. CR

  2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“There is no right to counsel

  in § 3582 or other post-appellate criminal proceedings.”). Moreover, Forman provides no basis

  for the court to conclude that the appointment of counsel would help him obtain relief. In his

  motion, Forman asserts as grounds for the appointment of counsel that he is “a layman of the

  law.” A motion for compassionate release, however, “is not particularly complex factually or

  legally.” United States v. Drayton, No. 10-200018, 2020 WL 2572402, at *1 (D. Kan. May 21,

  2020); see United States v. Wilfred, No. 07-351, 2020 WL 4698993, at *1 (E.D. La. Aug. 13,

  2020). In any event, Forman has failed to raise any potentially viable claims or any factually or

  legally complex issues that could arguably justify the appointment of post-conviction counsel.

  Thus, the court finds that the discretionary appointment of counsel is not warranted. See 18

  U.S.C. § 3006A(a)(2) (allowing appointment of counsel under certain circumstances when “the

  court determines that the interests of justice so require”). Accordingly, Forman’s Motion to

  Appoint Counsel (#697) is DENIED.


             SIGNED at Beaumont, Texas, this 30th day of October, 2020.




                                                ________________________________________
                                                            MARCIA A. CRONE
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
